Citation Nr: 0736759	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic respiratory 
infections, to include as due to exposure to radiation, 
biological poisoning, nuclear weapons, or other exposure to 
poisoning agents in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.  This matter is on appeal from the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007.  A transcript of the hearing is of 
record.

After a careful review of the record, the Board concludes 
that due process mandates another remand. The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she has a chronic respiratory 
infection that originally manifested while she was on active 
duty in the Persian Gulf.

While the veteran's service medical records are silent 
regarding any treatment for a respiratory infection or other 
respiratory problems during active duty, at the time of 
separation, she noted a history of shortness of breath and 
pain/pressure in her chest.  She testified at a 
Videoconference Hearing in October 2007 that she sought 
treatment for respiratory problems in service but no records 
of such treatment are in the claims file.

The veteran's VA treatment records include treatment for 
respiratory infections and other respiratory problems since 
July 2002.  She informed a VA doctor in December 2004 that 
she had a history of respiratory infections "since returning 
from the war."  In contradiction, in April 2003, she was 
diagnosed with acute bronchitis rather than with a chronic 
condition.

Nonetheless, since a respiratory disorder has been diagnosed 
(specifically bronchitis, even though one instance was 
diagnosed as acute in nature) and the veteran acknowledged a 
history of shortness of breath and pain/pressure in her chest 
at the time of separation and since then informed a doctor 
that she had suffered from respiratory infections since 
separation, the Board finds that a remand is needed for a 
medical nexus opinion.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain outpatient treatment records 
from the VA Medical Center in Atlanta, 
Georgia for the period from September 2005 
to the present.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of her respiratory disorder.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address the following:

a.  List all current diagnoses related 
the veteran's respiratory system.

b.  Is it at least as likely as not 
(probability of 50 percent or more) that 
any (please be specific as to which 
one(s)) of the veteran's currently-
diagnosed respiratory disabilities are 
related to service, to include the noted 
history of shortness of breath and 
pain/pressure in the chest at separation.  
A rationale should be provided.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

